Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 2 and 5, drawn to  conveyancae apparatus comprising circuitry configured to control the image reader to read the pattern image on the preceding recording material in a period including a timing at which a trailing edge of the succeeding recording material that is simultaneously being conveyed together with the preceding recording material by one of the plurality of conveyors, exits an upstream conveyor from the one of the plurality of conveyors conveying the succeeding recording material in a direction of conveyance of the recording materials, wherein the upstream conveyor includes a fixing conveyor of a fixing device configured to fix the pattern image on each of the recording materials.
II. 	Claims 3 and 6, drawn to a conveyance apparatus comprising circuitry configured to control the image reader to read the pattern image on the recording material in a period including a timing at which a leading edge of the recording material being conveyed by at least one of the plurality of conveyors enters a downstream conveyor downstream from the at least one of the plurality of conveyors in a direction of conveyance of the recording materials, wherein the downstream conveyor includes a cooling conveyor of a cooling device configured to cool the recording material.
III. 	Claims 4, 7-15, drawn to a conveyance apparatus comprising the circuitry configured to control the image reader to read the target image on the recording material and the pattern image on the recording material, and wherein the circuitry is configured to detect the image detect of the target image based on read data of the target image, using conveyance speed fluctuation data obtained from read data of the pattern image. 
The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are related as subcombinations disclosed as usable together in a single combination. The subcombinations as identified above are clearly distinct because they do not overlap 
The claims that are not included in the groups above are generic.  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853